Exhibit 10.13










June 15, 2018


Robert K. Zeldin, MD








Dear Robert:


It is my pleasure to extend to you our offer of employment for the position of
Executive Vice President and Chief Medical Officer with Acceleron Pharma Inc.
(the “Company”). In this role, you will report to me, President and Chief
Executive Officer, and we have agreed that your start will be June 29, 2018.


The details of your compensation package are as follows:


Base Pay
Your initial salary will be at an annual rate of $465,000 less applicable
deductions, payable in accordance with the regular payroll practices of the
Company.


Bonus
You will be eligible to participate in the Company’s bonus plan with a target
bonus of 40% of your annual compensation. For 2018, although you will have been
employed by the Company for less than one year, you will be eligible for a full
year bonus, typically paid in March of the following year, less the amount to be
paid to you by your prior employer, if any, in respect of a bonus for 2018
services (such amount, if any, paid by your prior employer, the “2018 Bonus”).
No later than January 1, 2019, you agree to confirm in writing to the Company
the amount of the 2018 Bonus that you have received or have been notified you
will receive, or confirmation that you did not and do not expect to receive the
2018 Bonus.


Equity
You will be awarded stock options to purchase 110,000 shares of the Company’s
common stock, and 22,000 restricted stock units (“RSUs”), provided, however,
that if the closing price of the Company’s common stock on the date on which
your stock options and RSUs are granted is less than $27.09 or greater than
$45.15, you will instead be granted (a) an option to purchase such number of
shares of common stock of the Company with an aggregate grant date fair value,
determined by the Board or the Compensation Committee of the Board using the
Company’s then current Black-Scholes valuation model, equal to $2.4 million and
(b) a number of RSUs equal to $800,000 divided by the fair market value of a
share of the Company’s common stock on the date of grant of the award. The stock
options will be granted on the first market trading day of the month after you
are hired, with a vesting start date of the date of hire (the “Vest Date”), and
an exercise




--------------------------------------------------------------------------------

Robert K. Zeldin, MD
June 15, 2018
Page 2




price equal to the closing price of a share of Common Stock on the date of
grant. The shares underlying the stock options will vest with respect to 25% of
the shares on the first anniversary of the Vest Date, and the remaining shares
will vest in equal quarterly installments over the three years following the one
year anniversary of the Vest Date, and otherwise contain the terms set forth in
the Company’s standard form of stock option award agreement. The RSUs will be
granted on the first market trading day of the month after you are hired and
will vest with respect to one-third of the shares on each of the first, second
and third anniversaries of the Vest Date, and will otherwise contain the terms
set forth in the Company’s standard form of RSU award agreement. The stock
option grant and RSU grant are subject to approval by the Board of Directors.


Sign-On Bonus
You will receive a sign-on bonus (the “Sign-On Bonus”) equal to $157,500 less
applicable legal deductions, and less the amount paid to you by your prior
employer, if any, in respect of a retention bonus (such amount, if any, paid by
your prior employer, the “Retention Bonus”). No later than sixty (60) days after
your start date, you agree to confirm in writing to the Company the amount of
the Retention Bonus you have received or expect to receive, and you agree to
provide the Company with satisfactory documentation of your entitlement to the
Retention Bonus had you remained employed with your former employer. The Sign-On
Bonus, if any, will be paid within thirty (30) days after the Company’s receipt
of your written confirmation and supporting documentation. Should you resign
from the Company within the first two years of your employment, other than due
to your death or disability, or for Good Reason as defined in the employment
agreement submitted to you in connection with this offer (the “Employment
Agreement”), you will be required to repay a prorated amount of the Sign-On
Bonus that had been paid to you based on the number of full years of service
completed (i.e., prior to your one-year anniversary, you will be required to
repay the full Sign-On Bonus; following your one-year anniversary but prior to
your two-year anniversary, you will be required to repay 1/2 of the Sign-On
Bonus).


Relocation Costs
The Company will reimburse you for up to a maximum of $400,000 in reasonable,
customary and actual relocation expenses, subject to Company policies and to
such reasonable substantiation and documentation as may be specified by the
Company from time to time. This $400,000 includes any tax gross up. The
following relocation expenses will be eligible for reimbursement: (i) expenses
incurred in moving your household and personal goods, (ii) real estate
commissions incurred in selling your current residence and/or purchasing a new
residence in the greater Boston area (but not including any price protection of
the sale price for your home), (iii) commuting and temporary housing costs
incurred prior to the date when you permanently relocate, and (iv) expenses
incurred in connection with reasonable and necessary house-hunting. Should you
resign from the Company within the first two years of your employment, other
than due to your death or disability or for Good Reason as defined in the
Employment Agreement, you will be required to repay a prorated amount of the
relocation reimbursements that had been paid to you based on the number of full
years of service completed (i.e., prior to your one-year anniversary, you will
be required to repay the full relocation reimbursement amount that was paid to
you; following your one-year anniversary but prior to your two-year anniversary,
you will be required to repay 1/2 of the relocation reimbursement amount that
was paid to you).






--------------------------------------------------------------------------------

Robert K. Zeldin, MD
June 15, 2018
Page 3




Benefits
During your employment, you will be eligible to participate in all benefit plans
made available by the Company to employees subject to plan terms and generally
applicable Company policies.


Other
You will be expected to devote your full business time and your best
professional efforts to the performance of your duties and responsibilities for
the Company and to abide by all Company policies and procedures, as in effect
from time to time. As Executive Vice President and Chief Medical Officer, you
will be expected to perform the duties of your position and such other duties as
may be assigned to you from time to time. All employees may be subject to
promotion, transfer or reassignment from time to time, as the Company determines
appropriate.


The Immigration Reform and Control Act of 1986 requires employers to confirm
that all employees hired on or after November 6, 1986 are authorized to work in
the United States.  Enclosed is a list of acceptable documents of identification
and employment eligibility.  You will be required to complete Section 1 of the
form on your first day of work. Please bring with you one document from list A
or one document from list B and C at that time, or within three days of starting
work in order to complete Section 2. We will not be able to employ you if you
fail to comply with this requirement.


In addition, this offer is conditioned upon your execution of the Company’s
standard form of Confidentiality, Non-Competition and Proprietary Information
Agreement, and pending the results of a background check which will be completed
online.


This letter and your response are not meant to constitute a contract of
employment for a specific term. Employment with the Company is at-will. This
means that, if you accept this offer, both you and the Company will retain the
right to terminate your employment at any time, for any or no reason, with or
without notice, and with or without cause. We do ask that you give two (2)
weeks' written notice if you decide to resign. The Company will give you
comparable notice, or pay in lieu of notice, if it initiates termination.


This letter, the attached Confidentiality, Non-Competition and Proprietary
Information Agreement and the attached form of employment agreement set forth
our complete and entire agreement and understanding regarding the terms and
conditions of your employment with the Company, and supersedes all prior verbal
or written offers. Therefore, in accepting this offer, you give us assurance
that you have not relied on any agreements or representations, express or
implied, with respect to your employment, that are not set forth expressly in
this letter or the attached documents. For your convenience we have included a
self-addressed stamped envelope. Please enclose with the signed offer letter and
one copy of the Confidentiality, Non-Competition and Proprietary Information
Agreement. The form of employment agreement is provided for your information,
and can be signed on your first day.






--------------------------------------------------------------------------------

Robert K. Zeldin, MD
June 15, 2018
Page 4






Robert, formalities aside, I am delighted that you have chosen to join us and we
very much look forward to welcoming you to the Acceleron team.




Sincerely,


/s/ Habib J. Dable
Habib J. Dable
President and Chief Executive Officer








Accepted and agreed:


/s/ Robert K. Zeldin, MD    
Robert K. Zeldin, MD


Date: June 18, 2018        


Attachments:    
Confidentiality, Non-Competition and Proprietary Information Agreement – please
sign both copies, return one copy and keep one for your records
Form of Employment Agreement – to be dated and signed when you start
I9 Employment Eligibility Documents List


